DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
In a Restriction Requirement mailed on August 10, 2020, Examiner required an election of species between Species A-S.  In a Response filed September 23, 2020, Applicant elected Species Q, Shoe 1700 (Figs. 18A-18E) for examination.  However, based on Applicant’s disclosure, Examiner has determined that current amendments to claims 1 and 2 are drawn to a non-elected species (an entirety of the upper portion of shoe 1700 would not be adjustable upwardly away from the upper footbed as claimed due to the upper portion of shoe 1700 being non-adjustably secured to the sole; see Figs. 18A-18E, paras. 0074-0078).  Therefore, claims 1 and 2 are not proper for examination (since they are not commensurate with elected species Q) and are therefore withdrawn from further consideration.

Response to Arguments
Applicant’s First Argument:  Objection to the drawings should be withdrawn in view of current amendments to the drawings.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objection is withdrawn.

Applicant’s Second Argument:  Rejection of claim of the claims 33-35 and 37 under 35 USC 112(b) should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn.

Applicant’s Third Argument:  Rejection of the claims under 35 USC 102 and 35 USC 103 over various cited references should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 2,110,839 Ferriot in view of US Pub No. 2007/0011910 Keen.
Regarding claim 13, Ferriot discloses an adjustable shoe (see Figs. 1-4; pg. 1, col. 1, lines 3-19) comprising:
a sole (the sole comprises outsole 10 and the portion of sandal blank 11 configured to be disposed horizontally below the bottom of the foot of a wearer) including a lower surface and an outer periphery (annotated Figs. 1-4, see below);
an adjustable upper (the upper comprises all the portions of sandal blank 11 other than the upper footbed) secured to at least a portion of the outer periphery (annotated Figs. 1-4), the adjustable upper comprising:
	a toe portion constructed and arranged to expand vertically and longitudinally relative to the sole (annotated Figs. 1-4; Examiner respectfully notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion);
	a heel portion constructed and arranged to expand laterally and longitudinally relative to the sole (annotated Figs. 1-4);
	a first side panel secured to at least a portion of the outer periphery (annotated Figs. 1-4); and
	a second side panel secured to at least a portion of the outer periphery (annotated Figs. 1-4); and
wherein the toe portion, heel portion, first side panel, and second side panel are independently expandable relative to one another (see Figs. 1-4; pg. 2, col. 1, lines 16-28).

    PNG
    media_image1.png
    974
    901
    media_image1.png
    Greyscale

Ferriot does not disclose a stretch liner secured to the first side panel and second side panel.
However, Keen teaches an adjustable shoe (600 of Figs. 9A-9H) comprising a stretch liner (608) secured to first and second side panels (para. 0075, 0078; inasmuch as currently claimed, in a configuration where stretch liner 608 is bonded to footbed 606 it would be considered to be “secured” to the first and second side panels).
	Ferriot and Keen teach analogous inventions in the field of adjustable shoes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the adjustable shoe of Ferriot to include the stretch liner as taught by Keen because Keen teaches that this configuration is known in the art and beneficial for providing comfort and insolation for the wearer (para. 0078).

	Regarding claim 14, the modified invention of Ferriot (i.e. Ferriot in view of Keen, as detailed above) further teaches an adjustable shoe wherein the stretch liner is secured to at least a portion of the outer periphery (para. 0075, 0078 of Keen; inasmuch as currently claimed, in a configuration where stretch liner 608 is bonded to footbed 606 it would be considered to be “secured” to an outer periphery of sole 602).

	Regarding claim 15, the modified invention of Ferriot (i.e. Ferriot in view of Keen, as detailed above) further teaches an adjustable shoe wherein the stretch liner, and heel portion are independently expandable relative to one another (when stretch liner 608 of Keen is bonded to the upper footbed of Ferriot, upper portions of stretch liner 608, which are not directly bonded to the other portions of the adjustable shoe would be capable of stretching/expanding independently of the heel portion of Ferriot).

	Regarding claim 16, the modified invention of Ferriot (i.e. Ferriot in view of Keen, as detailed above) further teaches an adjustable shoe wherein the stretch liner is inasmuch as currently claimed, when stretch liner 608 of Keen is bonded to the upper footbed of Ferriot it is considered to be secured to the heel portion; Examiner respectfully notes that claim 16 does not recite, for example, that the stretch liner is directly affixed to the heel portion; when the modified adjustable shoe of Ferriot is donned by a wearer, the stretch liner would be capable of stretching/expanding rearward against the heel portion which could simultaneously be expanded via manipulating lace 31 of Ferriot).

	Regarding claim 18, the modified invention of Ferriot (i.e. Ferriot in view of Keen, as detailed above) further teaches an adjustable shoe further comprising a first elastic lace (31 of Ferriot) constructed and arranged to connect the toe portion to the first side panel and the second side panel (annotated Figs. 1-4 of Ferriot; regarding the limitation that the lace is an “elastic” lace, Examiner respectfully notes that absent further distinguishing limitations in the claims regarding specific parameters such as the modulus of elasticity and/or specific materials, the combined references meet the claim).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ferriot in view of Keen (as applied to claims 13 and 18, above) and in further view of USPN 2,169,337 Davis.
Regarding claim 19, the modified invention of Ferriot (i.e. Ferriot in view of Keen, as detailed above) teaches an adjustable shoe with a single elastic lace.

However, Davis teaches an adjustable shoe (see Figs. 1-4) further comprising a second elastic lace (33) constructed and arranged to connect the heel portion to the first side panel and the second side panel (see Figs. 3-4; pg. 2, col. 2, lines 23-67; regarding the limitation that the lace is an “elastic” lace, Examiner again respectfully notes that absent further distinguishing limitations in the claims regarding specific parameters such as the modulus of elasticity and/or specific materials, the combined references meet the claim).
Ferriot, Keen, and Davis teach analogous inventions in the field of adjustable footwear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Ferriot to include first and second elastic laces as taught by Davis because Davis teaches that this configuration is known in the art and provides for independent adjustment of the various panels of the footwear and also enables practically universal adjustment of the various panels relative to one another (see Figs. 3-4; pg. 2, col. 2, lines 23-67).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ferriot in view of Keen and Davis (as applied to claim 19, above) and in further view of US Pub No. 2005/0268487 Ellis.
Regarding claim 22, the modified invention of Ferriot (i.e. Ferriot in view of Keen and Davis, as detailed above) teaches an adjustable shoe as claimed in claim 19, above.
The modified invention of Ferriot does not expressly teach an adjustable shoe wherein the sole includes a recess and a removable footbed, wherein an uppermost portion of the outer periphery is aligned with an uppermost portion of the removable footbed.
However, Ellis teaches a shoe (see Figs. 11A-11O) wherein a sole (2,145,149) includes a recess (as best depicted in Fig. 11A, the recess is the area of concavity within bottom sole structure 149 wherein removable footbed 2,145 is disposed) and a removable footbed (2,145) (para. 0175), wherein an uppermost portion of an outer periphery of the sole is aligned with an uppermost portion of the removable footbed (annotated Fig. 11A, see below).
Ferriot, Keen, Davis, and Ellis teach analogous inventions in the field of footwear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the sole of Ferriot to include a recess and a removable footbed, wherein an uppermost portion of the outer periphery is aligned with an uppermost portion of the removable footbed as taught by Ellis because Ellis teaches that this configuration is known in the art and beneficial for providing stability for wearers having feet and ankles with degraded biomechanical functioning (para. 0027).  It would further have been obvious to one of ordinary skill in the art that a removable footbed would allow for easy replacement of the footbed should it become worn out or soiled.

    PNG
    media_image2.png
    650
    932
    media_image2.png
    Greyscale

Claims 33, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ferriot.
Regarding claims 33, 35, and 37, Ferriot discloses an adjustable shoe (see Figs. 1-4; pg. 1, col. 1, lines 3-19) comprising:
a sole (the sole comprises outsole 10 and the portion of sandal blank 11 configured to be disposed horizontally below the bottom of the foot of a wearer) including a lower surface and an outer periphery (annotated Figs. 1-4); and
an adjustable upper (the upper comprises all the portions of sandal blank 11 other than the upper footbed) secured to at least a portion of the outer periphery (annotated Figs. 1-4), wherein the adjustable upper is expandable at least two annotated Figs. 1-4; pg. 2, col. 1, lines 15-28), wherein the adjustable upper includes:
	a toe portion secured to a first portion of the outer periphery (annotated Figs. 1-4);
	at least one side panel secured to a second portion of the outer periphery (annotated Figs. 1-4), wherein the at least one side panel is separate from the toe portion, and wherein the first portion and second portion of the outer periphery are separate from one another (annotated Figs. 1-4; inasmuch as currently claimed, the each of the side panels and the toe portion are considered to be “separate” at least because they are not in direct contact with each other as best depicted in Fig. 3; further, in a fully assembled configuration as depicted in Fig. 3, all portions of the adjustable shoe are considered to be “secured” to all other portions of the adjustable shoe and as such, the toe portion and side panels can properly be interpreted as being secured to all portions of the outer periphery; Examiner respectfully notes that the term “portion” is very broad and merely means “a part of a whole;” see https://www.lexico.com/en/definition/portion);
Ferriot does not expressly disclose the adjustable upper having expandability coefficients between 8% and 12% for a ball region, a waist region, and an instep region.
However, Ferriot discloses an adjustable shoe as claimed above comprising an adjustable upper configured to expand in at least two directions to accommodate different variances in foot size while providing a secure and comfortable fit for the wearer (annotated Figs. 1-4; pg. 2, col. 1, lines 15-28).
see MPEP 2144.05).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F Griffin Hall/Examiner, Art Unit 3732

/JAMESON D COLLIER/Primary Examiner, Art Unit 3732